DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to “A ladder roller system” and “A ladder roller device”, classified in E06C7.
II. Claim 12, drawn to “A method of operating a ladder”, classified in E06C1.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the ladder roller system and ladder roller device of claims 1 and 6 can be used on a scaffold structure and not necessarily connected to a side rail of a ladder as required by method claim 12. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
attorney Christopher M. DeBacker on 04/06/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. If applicant wants the method to be eligible for rejoinder, it should be amended during prosecution as “(withdrawn-amended)” status so that it still includes all the features of any allowable product claim, and so that it has no 112 issues.
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
Claim 2 recites “said ladder comprising a void within a step affixed to said side rail”; in this recitation the claim positively recites and requires “ladder”, “step” and “side rail” and hence claim 2 is treated as a combination roller system and ladder claim. If this is not the applicant’s intention, correction is required accordingly to recite the ladder only in intended use form such as what is recited in claim 7.
Claims 5 and 10 recite “said pulley cord connecting to a roller second groove”; which positively recite and require the pulley cord; while the pulley as well as the pulley cord are recited only in intended use form in claim 4. If this is not the applicant’s intention, correction is required accordingly to recite the pulley cord only in intended use form in claims 5 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said ladder roller” in line 7; this limitation lacks antecedent basis in the claim since the claim establishes a ladder roller system and a ladder roller device, hence it is not clear what is being referred to just as ladder roller.
Claims 8-11 depends (directly or indirectly on claim 1); it appears that it was applicant’s intention to have said claims depend from independent claim 6, since currently claims 8-10 are identical to claims 3-5 and hence creating indefiniteness for the verbatim identical nature. Claims 8-11 are being examined 
Claims 5 and 10 recite “a roller second groove of a second roller wheel of said second roller device and said groove of said roller device”; this recitation raises indefiniteness firstly because of the term “a roller second groove” which implies that there is a first groove for the second roller wheel; it appears that applicant meant to recite “a second roller groove”. Secondly, the limitation “said roller device creates confusion since the claim establishes a second roller device, hence it is not clear if the limitation “said roller device at the end of the claim is referring back to the original roller device established in the independent claim of the second roller device. 
Claim 11 recites “said roller device comprises a highly reflective colored material”; this recitation raises indefiniteness because the term “highly” is a relative term where there is not standard in the art as to what constitutes “high or low” reflective degrees.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham, US (2002/0117821).
In regards to claim 1 Abraham discloses:
A ladder roller system (shown in fig. 10) comprising: a ladder roller device (100) configured for interfacing with a side rail (24) of a ladder (22); said roller device comprising a pair of side latches (left and right 101s; fig. 10) configured for engaging with said side rail of said ladder and holding said roller device in place against said side rail (as shown in fig. 10); and said roller device further comprising a roller wheel (104) pivotally connected (32b going through 104 similar to what is shown in fig. 8) within a housing (34b similar to what is shown in fig. 8) of said ladder roller, said roller wheel configured for providing rolling movement to said ladder when said ladder is tipped and dragged (as shown in figures 1 and 2).

    PNG
    media_image1.png
    335
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    797
    media_image2.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham, US (2002/0117821).
In regards to claim 6 Abraham discloses:
A ladder roller device (100; fig. 10) comprising: a housing (34b similar to what is shown in fig. 8) comprising a roller wheel receiver (34b similar to what is shown in fig. 8) and a pair of side latches (left and right 101s; fig. 10); said pair of latches configured for connecting said housing to a side rail (24) of a ladder (22); and said roller wheel receiver configured to receive a roller wheel (104) configured for carrying and rolling said ladder (as shown in figures 1 and 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham as applied to claims 1  or 1 and 6 respectively above, and further in view of Kahn, US (6880794).
In regards to claims 2 and 7 Abraham does not disclose a plug configured to be inserted into a void within a step.
However, Kahn teaches a void (142) within a step (141) affixed to side rail (140), device 10 (equated to the roller device of Abraham) comprising a plug (43; fig. 5B) configured to be inserted into said void (as shown in fig. 5B); and said plug configured for securing said roller device to said ladder (in the same manner it secures device 10 as shown in fig. 5B) (Claim 2).
a plug (43) affixed to a rear face of said housing (in the same manner it is affixed to the rear face of device 10; fig. 5B), said plug configured to be inserted into a void (142) within a step (141) of said ladder; and said plug configured for securing said roller device to said ladder (in the same manner it secures device 10 as shown in fig. 5B) (Claim 7).

    PNG
    media_image3.png
    523
    514
    media_image3.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to teach the plug taught by Kahn onto the housing of the roller device of Abraham for its predictable function of being insertable into a void of a step of the ladder of Abraham in the same manner it is plugged into the void of the rung of Kahn in order to provide for a more solid/secure attachment to the ladder where it would also prevent slippage of the device along the length of the ladder rail. 
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham as applied to claims 1 or 1 and 6 [as assumed by examiner; see 112b] respectively above, and further in view of Kahn ‘100, US (4032100).
In regards to claims 3 and 8 Abraham does not disclose each one of said pair of side latches comprising a first void and a second void.
However, ref ‘100 teaches each one of said pair of side latches (16 being equivalent to side latches of Abraham) comprising a first void (see annotated drawings) 

    PNG
    media_image4.png
    482
    568
    media_image4.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the latches/brackets taught by ref 100 in place of the latches of Abraham for their predicable function of attaching around the ladder rail which provides for a more snug attachment in addition to being of adjustable width to accommodate different sizes of ladder rails. 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham as applied to claims 1 or 1 and 6 [as assumed by examiner; see 112b] respectively above, and further in view of Hines, US (2007/0277350).
In regards to claim 4 and 9 Abraham does not disclose said roller wheel comprising a groove configured for receiving a pulley cord.

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce the wheel groove taught by Hines onto the roller wheel of Abraham in order to provide for a more balanced rolling of the wheel on the ground since the load would be divided onto two points instead of one and would provide for a more smooth transition on uneven surfaces.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham as applied to claim 1 or 6 [as assumed by examiner; see 112b] above, and further in view of Conner, US (2015/0091267).
In regards to claim 11 Abraham does not disclose said roller device comprises a highly reflective colored material.
However, Conner teaches said roller device comprises a highly reflective colored material (as best understood; paragraph [0029]).

    PNG
    media_image5.png
    155
    494
    media_image5.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to have the roller device of Abraham reflective or introduce reflectors to them as taught by Conner for their . 

Allowable Subject Matter
Claims 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/           Examiner, Art Unit 3634  

/ALVIN C CHIN-SHUE/           Primary Examiner, Art Unit 3634